Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered March 30, 1998, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (two counts), attempted robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*723Ordered that the judgment is affirmed.
The Supreme Court properly instructed the jury that the accomplice status of a witness was a question of fact (see, CPL 60.22 [2] [b]; People v Basch, 36 NY2d 154). Further, the Supreme Court providently exercised its discretion in its evidentiary rulings (see, People v Schwartzman, 24 NY2d 241; People v Ashner, 190 AD2d 238), and in its determination that the prosecutor would be permitted to extensively cross-examine the defendant should he testify at trial (see, People v Morgan, 66 NY2d 255; People v Overlee, 236 AD2d 133).
The record does not support the defendant’s contention that the court erred in its Batson ruling (see, Batson v Kentucky, 476 US 79; People v Allen, 86 NY2d 101), or that prosecutorial misconduct during summation constituted reversible error (see, People v Morgan, supra; People v Overlee, supra).
The defendant’s remaining contentions are without merit. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.